DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
2. 	Claims 1-4, 8-21, 26 and 28-34 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A cellulosic composite comprising cellulosic filaments (CF),

the composite obtained by adding water to CF to form wet CF having greater than 10 wt% moisture; and melt processing the wet CF and a polymeric matrix, 

wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing, 

and wherein the CF is substantially uniformly dispersed within the polymeric matrix and the CF comprises 80-99% by weight of the cellulosic composite.

 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 – 4, 9 – 21, 26 and 28 – 34 are rejected under 35 U.S.C. 103 as obvious over Gardner, et al.  (WO 2015/009972 A1) in view of Clark et al. (US PG Pub 2011/0271625 A1).
Regarding claims 1, 15, 17 – 20, 31 and 32, Gardner et al. teach compositions comprising cellulose nanofibrils in addition to a polymer matrix (claim 1), wherein the cellulose nanofibrils are in solution ([0008], [0046], [0069]) thereby reading on the “adding water to CF to form wet CF”, and wherein the cellulose nanofibrils are mixed with the polymer in a thermal compounding step [0074] which includes a melting step and then a compounding/mixing step thereby reading on the cellulose nanofibrils being substantially uniformly dispersed within the polymeric matrix as required by the instant claim. Regarding claim 32, Gardner et al. teach extrusion [0072] thereby reading on step b) as required by the instant claim.
Gardner et al. do not particularly teach the moisture content of the cellulose nanofibrils. Regarding claim 15, Gardner et al. do not particularly teach the moisture uptake of the composite.
Clark et al. teach thin-layer composites including cellulose fibers and thermoplastic resins (Abstract, [0005]) and methods of making the same, wherein a composite mixture for making a thin layer composite product includes cellulose fibers having a moisture content between about 7% and about 20% by weight [0015] thereby reading on the claimed range of greater than 10% by weight, wherein the cellulose fibers are present in an amount of no more than 95% by weight of the composite (claim 1), and wherein in a preferred embodiment the amount of cellulose fibers in the composite is from about 80% to about 90% [0021] thereby reading on the claimed range of 80 – 95% by weight.  Clark et al. offer the motivation of using a composite having this moisture content and amount of cellulose fibers due to its ability to exhibit sufficient resistance to swelling and/or shrinking and to be commercially useful [0006]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the cellulose nanofibrils of Gardner et al. having a moisture content and amount as disclosed by Clark et al., thereby arriving at the claimed invention.
Furthermore, regarding claim 1, the recitation “obtained by adding water to CF to form wet CF having greater than 10 wt% moisture and melt processing wet CF and a polymeric matrix wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing” is a product by process claim limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 2, Gardner et al. teach the polymer matrix is a thermoplastic matrix polymer [0068].
	Regarding claims 3, 4 and 21, Gardner et al. teach the cellulose nanofibrils have a high aspect ratio [0038], and further teach the diameter between 5 and 20 nm and a length between 10 and 5000 nm. According to the instant specification paragraph [0029], the aspect ratio is the ratio of the length of the fiber to the width. As such, the nanofibrils of Gardner et al. have an aspect ratio of 1000 (5000/5 = 1000) thereby reading on the claimed range. 
	Regarding claim 9, Gardner et al. teach coupling agents [0060].
	Regarding claim 10, Gardner et al. teach polypropylene as the thermoplastic matrix polymer [0068].
Regarding claim 11, Gardner et al. in view of Clark et al. teach the cellulosic composite of claim 1.
Gardner et al. in view of Clark et al. do not particularly teach the polymeric matrix is biobased. 
However, Gardner et al. teach other polymeric matrices such as polycarbonate and acrylonitrile butadiene styrene [0043]. Furthermore, Gardner et al. teach the need for composites having biodegradable materials [0036]. As such, it would have been obvious to one of ordinary skill in the art to use a biodegradable polymer matrix thereby arriving at the claimed invention.
	Regarding claim 12, Gardner et al. teach wood flour and glass fibers [0036].
Regarding claims 13 and 14, Gardner et al. teach the cellulosic composite of claim 12 as set forth above and incorporated herein by reference.
Gardner et al. in view of Clark et al. are silent regarding the amount of the additional fillers.
Gardner et al. teach the amount of the additional fillers such as wood flour produces biodegradable material with low maintenance and high durability products. Therefore, the amounts of the additional filler such as wood flour can be optimized to reach the desired amount of biodegradation, maintenance and durability via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 16, Gardner et al. teach the composite is used in construction, transportation, industrial and consumer application industries [0003] thereby reading on a consumer article and an automotive component as required by the instant claim.
	Regarding claim 26, Gardner et al. teach a masterbatch is formed and the masterbatch is melt processed [0071].
	Regarding claims 28, Gardner et al. teach the masterbatch is compounded with polypropylene [0072] thereby reading on the ‘let down’ as required by the instant claim.
	Regarding claim 29, Gardner et al. teach 3% and 50% by weight of the cellulose nanofibrils (claim 1) in the composite, thereby reading on the claimed range of CF in the letdown.
	Regarding claim 30, Gardner et al. teach MAPP thereby reading on the additive as required by the instant claim [0071].
	Regarding claim 33, Gardner et al. teach the masterbatch is pelletized and then extruded [0072]. 
	Regarding claim 34, Gardner et al. teach the thermal compounding is at a temperature of 200 C [0074] thereby reading on the claimed range of 80 – 400 C as required by the instant claim.

6.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner, et al.  (WO 2015/009972 A1) in view of Clark et al. (US PG Pub 2011/0271625 A1) and further in view of Kaspers et al. (US PG Pub 2006/0183821 A1).
Regarding claim 8, Gardner et al. in view of Clark et al. teach the cellulosic composite of claim 1 as set forth above and incorporated herein by reference. Gardner et al. teach the composites can be produced with many types of fillers [0043] and Clark et al. teach additives [0022], [0026], [0044].
Gardner et al. in view of Clark et al. do not particularly teach the filler is an antioxidant.
Kaspers et al. teach a method of stabilizing natural composites comprising cellulosic fillers blended with polymers by treating the wood derived fillers with antioxidants (claims 1 and 10). Kaspers et al. offer the motivation of using an antioxidant due to its ability to stabilize the composite against damage by heat and light (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the antioxidant of Kaspers et al. as the filler of Gardner et al., thereby arriving at the claimed invention.

7.	Claims 1 – 4, 8 – 21, 26 and 28 – 34 are rejected under 35 U.S.C. 103 as obvious over Gardner, et al.  (WO 2015/009972 A1) in view of Kaspers et al. (US PG Pub 2006/0183821 A1).
Regarding claims 1, 15, 17 – 20, 31 and 32, Gardner et al. teach compositions comprising cellulose nanofibrils in addition to a polymer matrix (claim 1), wherein the cellulose nanofibrils are in solution ([0008], [0046], [0069]) thereby reading on “adding water to the CF to form wet CF”, and wherein the cellulose nanofibrils are mixed with the polymer in a thermal compounding step [0074] which includes a melting step and then a compounding/mixing step thereby reading on the cellulose nanofibrils being substantially uniformly dispersed within the polymeric matrix as required by the instant claim. Regarding claim 32, Gardner et al. teach extrusion [0072] thereby reading on step b) as required by the instant claim.
Gardner et al. do not particularly teach the moisture content of the cellulose nanofibrils. Regarding claim 15, Gardner et al. do not particularly teach the moisture uptake of the composite.
Kaspers et al. teach a method of stabilizing natural composites comprising cellulosic fillers blended with polymers wherein the cellulosic material is present in the composite in amounts of from about 1% to about 75% by weight [0367] and wherein the treated cellulosic or wood material is a moisture content of less than about 12% by weight after drying [0389] thereby reading on the claimed range of greater than 10% by weight of the wet CF prior to said melt processing. Kaspers et al. offer the motivation of using the wood polymer composites having cellulosic materials in these amounts and with this moisture content due to their ability to stabilize the composites against damage by heat and light [0003]. In light of these benefits it would have been obvious to one of ordinary skill in the art to use the cellulosic nanofibrils of Gardner in the amount disclosed by Kasper, thereby arriving at the claimed invention.
	Gardner et al. in view of Kaspers et al. do not teach the exact same range of greater than 80% by weight as required by the instant claim.
	The use of the word “about” as used by Kaspers et al. can be interpreted to encompass several additional values outside of the range being disclosed. For example, the “about 75% by weight of the cellulose based material” as disclosed by Kaspers et al. is interpreted to fall within the range of “greater than 80% by weight” as required by the instant claims. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Gardner et al. in view of Kaspers et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the
disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art
reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976);
In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Furthermore, regarding claim 1, the recitation “obtained from melt processing wet CF and a polymeric matrix wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing” is a product by process claim limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 2, Gardner et al. teach the polymer matrix is a thermoplastic matrix polymer [0068].
	Regarding claims 3, 4 and 21, Gardner et al. teach the cellulose nanofibrils have a high aspect ratio [0038], and further teach the diameter between 5 and 20 nm and a length between 10 and 5000 nm. According to the instant specification paragraph [0029], the aspect ratio is the ratio of the length of the fiber to the width. As such, the nanofibrils of Gardner et al. have an aspect ratio of 1000 (5000/5 = 1000) thereby reading on the claimed range. 
Regarding claim 8, Kaspers et al. offer the motivation of using an antioxidant due to its ability to stabilize the composite against damage by heat and light (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the antioxidant of Kaspers et al. as the filler of Gardner et al., thereby arriving at the claimed invention.
	Regarding claim 9, Gardner et al. teach coupling agents [0060].
	Regarding claim 10, Gardner et al. teach polypropylene as the thermoplastic matrix polymer [0068].
Regarding claim 11, Gardner et al. in view of Kaspers et al. teach the cellulosic composite of claim 1.
Gardner et al. in view of Kaspers et al. do not particularly teach the polymeric matrix is biobased. 
However, Gardner et al. teach other polymeric matrices such as polycarbonate and acrylonitrile butadiene styrene [0043]. Furthermore, Gardner et al. teach the need for composites having biodegradable materials [0036]. As such, it would have been obvious to one of ordinary skill in the art to use a biodegradable polymer matrix thereby arriving at the claimed invention.
	Regarding claim 12, Gardner et al. teach wood flour and glass fibers [0036].
Regarding claims 13 and 14, Gardner et al. in view of Kaspers teach the cellulosic composite of claim 12 as set forth above and incorporated herein by reference.
Gardner et al. in view of Kaspers et al. are silent regarding the amount of the additional fillers.
Gardner et al. teach the amount of the additional fillers such as wood flour produces biodegradable material with low maintenance and high durability products. Therefore, the amounts of the additional filler such as wood flour can be optimized to reach the desired amount of biodegradation, maintenance and durability via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 16, Gardner et al. teach the composite is used in construction, transportation, industrial and consumer application industries [0003] thereby reading on a consumer article and an automotive component as required by the instant claim.
	Regarding claim 26, Gardner et al. teach a masterbatch is formed and the masterbatch is melt processed [0071].
	Regarding claims 28, Gardner et al. teach the masterbatch is compounded with polypropylene [0072] thereby reading on the ‘let down’ as required by the instant claim.
	Regarding claim 29, Gardner et al. teach 3% and 50% by weight of the cellulose nanofibrils (claim 1) in the composite, thereby reading on the claimed range of CF in the letdown.
	Regarding claim 30, Gardner et al. teach MAPP thereby reading on the additive as required by the instant claim [0071].
	Regarding claim 33, Gardner et al. teach the masterbatch is pelletized and then extruded [0072]. 
	Regarding claim 34, Gardner et al. teach the thermal compounding is at a temperature of 200 C [0074] thereby reading on the claimed range of 80 – 400 C as required by the instant claim.

Response to Arguments
8.	Applicant’s arguments, see p. 1-6, filed 11/29/2022, with respect to the rejection of claims 1-4, 8-21, 26, 28-34 under 103 have been fully considered but are not persuasive.  Regarding the rejection over Gardner in view of Clark and Gardner in view of Kaspers, Applicant states “Clark et al. and Gardner et al. do not appear to contemplate the addition of water to increase the moisture content of the CF prior to melt processing.” Similarly, Applicant states “Kaspers does not appear to contemplate the addition of water to increase the moisture content of the CF prior to melt processing.” In response, attention is drawn to the disclosure of Gardner, wherein Gardner teach the cellulose nanofibrils are in solution ([0008], [0046], [0069]). As such, the cellulose nanofibrils have been added to water and thereby read on the “adding water to CF to form wet CF” as required by the amended claims. In response to applicant's arguments against the references individually, case law has held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is for these reasons that Applicant’s arguments are not found to be convincing.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763